Case 2:21-cv-00270-JPH-MG Document 5 Filed 08/25/21 Page 1 of 2 PageID #: 14




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

TIFFANY L. DAUGHERTY,                                  )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:21-cv-00270-JPH-MG
                                                       )
WARDEN Rockville Correctional Facility,                )
                                                       )
                               Respondent.             )

                       Order Dismissing Action for Lack of Jurisdiction
                           and Directing Entry of Final Judgment

       Petitioner Tiffany L. Daugherty, an Indiana Department of Correction (IDOC) inmate

incarcerated in the Rockville Correctional Facility, filed this 28 U.S.C. § 2254 action seeking a

writ of habeas corpus. She challenged prison disciplinary case RTC 20-12-0179 in which she was

found guilty of sexual contact under Offense Definition B-216 of the IDOC’s Disciplinary Code

for Adult Offenders and sanctioned with a loss of visitation with her family. Dkt. 1.

       The petition was reviewed on filing pursuant to Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts and dismissed. Ms. Daugherty had pled that she

did not suffer either a loss of earned credit time or a reduction in credit earning class, but that the

loss of visitation time with her family was a grievance loss to her. Dkt. 1 at 2, Ground Two.

       “[I]n all habeas corpus proceedings under 28 U.S.C. § 2254, the successful petitioner must

demonstrate that she ‘is in custody in violation of the Constitution or laws or treaties of the United

States.’” Brown v. Watters, 599 F.3d 602, 611 (7th Cir. 2010) (quoting 28 U.S.C. § 2254(a)). “It

is the custody itself that must violate the Constitution. Accordingly, prisoners who are not seeking

earlier or immediate release are not seeking habeas corpus relief.” Washington v. Smith, 564 F.3d

1350, 1350 (7th Cir. 2009). In other words, “a habeas corpus petition must attack the fact or
Case 2:21-cv-00270-JPH-MG Document 5 Filed 08/25/21 Page 2 of 2 PageID #: 15




duration of one’s sentence; if it does not, it does not state a proper basis for relief.” Id. Typically,

in the context of prison disciplinary proceedings, this means that in order to be considered “in

custody,” the petitioner must have been deprived of good-time credits, Cochran v. Buss, 381 F.3d

637, 639 (7th Cir. 2004) (per curiam), or of credit-earning class, Montgomery v. Anderson, 262

F.3d 641, 644-45 (7th Cir. 2001). Without such a sanction, a federal court has no jurisdiction to

review the disciplinary sanction. When a grievance sanction is not imposed, prison disciplinary

officials are “free to use any procedures [they] choose[], or no procedures at all.” Id. at 644.

        Ms. Daugherty was informed of the dismissal of her petition for lack of jurisdiction and

allowed an opportunity to show cause why this action should not be dismissed and final judgment

entered. She has not done so and the time to comply has passed. See dkt. 3.

        For the reasons just explained, and the reasons set out in the Court's Rule 4 screening order

of July 16, 2021, this action is dismissed for lack of jurisdiction. 28 U.S.C. § 2254(a). Final

judgment shall now enter.

SO ORDERED.

Date: 8/25/2021




Distribution:

Tiffany L. Daugherty
240989
Rockville Correctional Facility
Inmate Mail/Parcels
811 West 50 North
Rockville, IN 47872




                                                   2
